In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-761V
                                      Filed: June 29, 2017
                                         UNPUBLISHED


    BRENDA K. BARBEE,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Tetanus-
    v.                                                       diphtheria-acellular pertussis (Tdap)
                                                             vaccine; Shoulder pain
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Nancy R. Meyers, Ward Black Law, P.A., Greensboro, NC, for petitioner.
Glenn A. Macleod, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On July 20, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered left shoulder pain as a result of her Tetanus-
diphtheria-acellular pertussis (“Tdap”) vaccination administered on July 10, 2014.
Stipulation, filed June 28, 2017, at ¶¶ 2, 4; see generally Petition. Petitioner further
alleges that she received her vaccination in the United States, and that she suffered the
sequela of her injury for more than six months. Stipulation at ¶¶ 3-4; Petition at ¶ 19.
Petitioner additionally represents that there has been no previous award received, or a
settlement of a civil action for damages on her behalf as a result of her injury.
Stipulation at ¶ 5. “Respondent denies that the Tdap vaccine caused petitioner’s
alleged left shoulder pain, or any other injury, and further denies that her current
disabilities are a sequela of a vaccine-related injury. ” Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on June 28, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $65,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2